ORDER

PER CURIAM.
Laura Irene Maraman appeals from the trial court’s Judgment and Decree of Dissolution dissolving her marriage to George Michael Maraman and awarding the parties joint legal and physical custody of their minor child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).